department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list se wt ep ra ta legend taxpayer a ira b financial_institution c broker d company e company f amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the misappropriation of funds by company e taxpayer a maintained ra b with financial_institution c broker d was taxpayer a’s investment_advisor with company e broker d was the owner of company e which was advertised as a registered investment advisors firm company e’s letterhead indicated it was a member of the national association of securities dealers inc nasd security investor protection corporation sipc and municipal securities rulemaking board msrb taxpayer a represents that he had received stock buy and sell recommendations from broker d for approximately three years taxpayer a represents that broker d about making an investment of amount in a private contacted him in early placement offering of company f taxpayer a was advised to withdraw amount from ira b and amount from a non-ira account held with his spouse broker d advised taxpayer a that amount would be treated as an ira rollover the stock order form signed by taxpayer a and his spouse indicated that amount would be held in an ira on may acting on this advice taxpayer a withdrew amount from ira b on april taxpayer a’s spouse wired amount to broker d at company e taxpayer a represents that he made many inquiries to broker d requesting paperwork substantiating the transaction broker d consistently told taxpayer a that the paperwork would be forwarded to him taxpayer a never received the paperwork promised by broker d after several additional attempts to contact broker d believing that amount had been misappropriated by broker d taxpayer a effort to recover his investment to date the investigation is continuing filed a complaint with the nasd against broker d in an sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to the misappropriation of amount by company e during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount contribution within the meaning of sec_408 of the code will be considered a rollover no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto please enclosures sincerely yours if you wish to inquire about willer carlton a watkins manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose notice this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office at this ruling please contact address all correspondence to cc
